TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00145-CV



               Coalition of Wholesale Electric Market Participants, Appellant

                                               v.

                        Public Utility Commission of Texas, Appellee




        DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



                           MEMORANDUM OPINION


              By order of May 6, 2004, this cause has been consolidated into, and will continue as,

appeal number 03-04-00148-CV. The record filed in this cause is transferred to cause 03-04-00148-

CV. No matters being left in cause 03-04-00145-CV, the appeal is dismissed.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Appeal Dismissed

Filed: May 6, 2004